Exhibit 10.1

THE FRESH MARKET, INC.
ANNUAL INCENTIVE COMPENSATION PROGRAM
FOR EXECUTIVE OFFICERS
SECTION 1. Purpose. The purpose of this [●] Annual Incentive Compensation
Program for Executive Officers (the “Program”) is to provide incentives and
reward executive officers for achieving specified performance goals in fiscal
year [●].
SECTION 2. Definitions. Capitalized terms used herein that are not defined
herein have the meanings as used or defined in The Fresh Market, Inc. 2010
Omnibus Incentive Compensation Plan (the “Plan”). As used herein, the following
terms shall have the meanings set forth below:
“Adjusted Net Income” shall mean net income determined in accordance with U.S.
generally accepted accounting principles as set forth on the Company’s audited
consolidated financial statements adjusted to exclude unusual, non-recurring,
transition, one-time or similar items or charges determined on an income tax
affected basis as set forth on Schedule B attached hereto.
“Award” shall mean any amount granted to a Participant under the Program.
“Award Notice” shall mean, with respect to any Participant, the award notice
delivered to such Participant in the form attached hereto as Schedule A.
“Operating Income” shall mean the Company’s operating income as determined in
accordance with U.S. generally accepted accounting principles as set forth on
the Company’s audited consolidated financial statements and adjusted to exclude
unusual, non-recurring, transition, one-time or similar items or charges as set
forth on Schedule B attached hereto.
“Performance Period” shall mean the Company’s fiscal year [●].
“Return on Invested Capital” shall mean, with respect to the Performance Period,
the quotient of (A) (i) one (1) minus the Company’s effective tax rate
(expressed in decimal place), multiplied by (ii) the sum of (x) the Company’s
Adjusted Net Income plus (y) interest expense plus (z) provision for income
taxes, in each case, for the Performance Period divided by (B) the excess of (i)
the average of the Company’s total asset balance for each fiscal quarter in the
Performance Period minus (ii) the average of the Company’s cash and cash
equivalents balance for each fiscal quarter in the Performance Period minus
(iii) the average of the Company’s current liabilities balance (less any
interest bearing amounts included in such balance) for each fiscal quarter in
the Performance Period. For the avoidance of doubt, if the Company’s effective
tax rate is 40.1%, it shall be expressed as 0.401 in the calculation above.

1



--------------------------------------------------------------------------------

Exhibit 10.1

“Total Sales” shall mean sales as determined in accordance with U.S. generally
accepted accounting principles and set forth on the statement of income (or
similar financial statement) for the Performance Period.
SECTION 3. Participants. Executives entitled to participate in the Program shall
be selected by the Committee, or such executive officers to whom the Committee
has delegated its authority in accordance with Section 9, in its sole discretion
(each, a “Participant”).
SECTION 4. Awards. Not later than 90 days after the commencement of the
Performance Period, each Participant in the Program shall receive an Award
Notice. Such Award Notice shall specify the maximum Award payable to each
Participant (the “Maximum Amount”) upon achievement of the Performance Goal (as
defined in Section 5(a)). Awards are intended to constitute Cash Incentive
Awards as defined in the Plan and to qualify as “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code.
SECTION 5. Payment of Awards. (%2) Performance Goal. Payments to each
Participant in respect of such Participant’s Award shall be contingent on the
achievement of positive Operating Income for the Performance Period (the
“Performance Goal”). In the event the Performance Goal is not attained,
Participants shall not be entitled to receive any payments in respect of any
Awards.
(a) Committee Certification. Subject to section 5(e), following the completion
of the Performance Period, the Committee shall certify in writing whether, and
to what extent, the Performance Goal has been achieved. The Committee shall then
determine the applicable Award payment for each Participant.
(b) Negative Discretion. In determining the applicable Award payment the
Committee may, in its sole discretion, reduce or eliminate the Maximum Amount
(if any) based on the facts and circumstances as determined by the Committee in
its sole discretion, including as set forth on each Participant’s Award Notice,
even if the Performance Goal has been attained.
(c) Payment Date. As soon as reasonably practicable following the Committee’s
determination of the applicable Award payment, but in no event later than April
5 (or the next business day) of the year following the end of the Performance
Period, the Company shall pay the applicable Award payment (if any) in cash to
each Participant.
(d) Condition to Receipt of Payment. A Participant must be employed by the
Company or one of its Affiliates at the end of the Performance Period to be
eligible for payment in respect of any Award. For the avoidance of doubt, if the
Participant’s employment terminates prior to the end of the Performance Period,
the Participant shall forfeit any rights to payment in respect of such Award.

2



--------------------------------------------------------------------------------

Exhibit 10.1

SECTION 6. Recoupment. The Company has adopted The Fresh Market, Inc.’s
Compensation Recoupment Policy (the “Recoupment Policy”) that requires certain
persons identified therein to repay the Company excess performance-based
compensation as and to the extent set forth therein. Awards are subject to the
terms and conditions of the Recoupment Policy. The Committee will review the
Compensation Recoupment Policy to ensure compliance with any rules or
regulations adopted by the Securities and Exchange Commission or The Nasdaq
Stock Market, LLC to implement Section 10D of the Securities Exchange Act, as
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act. Any
changes required to be made to the Recoupment Policy to comply with such rules
or regulations shall apply to annual Performance Compensation Awards under the
Plan.
SECTION 7. No Limit on Other Compensation Arrangements. Nothing contained in the
Program shall prevent the Company or any Affiliate from adopting or continuing
in effect other compensation arrangements, which may, but need not, provide for
the grant of cash incentive awards, and such arrangements may be either
generally applicable or applicable only in specific cases.
SECTION 8. The Plan. This Program is adopted pursuant to the Plan, all the terms
of which, other than those set forth in Section 8 of the Plan, are hereby
incorporated in this Program. In the event of any conflict between the terms of
the Plan, on the one hand, and the terms of this Program, on the other hand, the
terms of the Plan shall govern.
SECTION 9. Administration. The Program shall be administered by the Committee.
The Committee may delegate, on such terms and conditions as it determines in its
discretion, administration of the Program to one or more executive officers of
the Company, except that the Committee may not delegate such authority as it
relates to any executive officer. The Committee may amend, withdraw or terminate
the Program at any time and may make such determinations, interpretations and
other decisions under or with respect to the Program or awards made under the
Program in its discretion and as it deems necessary and/or appropriate and any
such determination, interpretation or decision shall be final, conclusive and
binding on all persons, including the Participant, subject to the terms and
conditions of the Plan and applicable law.



3



--------------------------------------------------------------------------------



Schedule A
THE FRESH MARKET, INC.
ANNUAL INCENTIVE COMPENSATION PROGRAM
FOR EXECUTIVE OFFICERS


AWARD NOTICE


Granted To: [●]


Performance Period: fiscal year [●]


Maximum Amount: [●]


Non-Binding Target Bonus: [●] of base salary


Negative Discretion Performance Factors: Levels of achievement of goals with
respect to Operating Income and Total Sales are described in the tables below.
In determining the percentage of the Non-Binding Target Bonus that may be
payable, Operating Income shall be weighted [●]% and Total Sales shall be
weighted [●]% (the amount of such percentage, the “Non-Binding Bonus Amount”).
Performance achievement levels between those specified below shall result in the
payment of an Award amount determined by linear interpolation. The Non-Binding
Bonus Amount shall be reduced by [●]% in the event Return on Invested Capital is
less than [●]%.






Operating Income


Total Sales


Percentage of Applicable Portion of Non-Binding Target Bonus
>Maximum
>$[●]
>$[●]
[●]%
Maximum
$[●]
$[●]
[●]%
Target
$[●]
$[●]
[●]%
Threshold
$[●]
$[●]
[●]%
< Threshold
<$[●]
<$[●]
0%



Awards granted pursuant to this Award Notice are subject to the terms of The
Fresh Market, Inc. [●] Annual Incentive Compensation Program, The Fresh Market,
Inc. 2010 Omnibus Incentive Compensation Plan and The Fresh Market, Inc.
Compensation Recoupment Policy.






--------------------------------------------------------------------------------



Schedule B
THE FRESH MARKET, INC.
ANNUAL INCENTIVE COMPENSATION PROGRAM
FOR EXECUTIVE OFFICERS


EXCLUDED ITEMS AND CHARGES




